Gary, J. I concur in the result, and in what is said as to the law of this case. Whatever may be the difficulties of timing trains to run without conflict in the suburban traffic in the neighborhood of great cities, the exceeding danger to citizens, if trains are run between station houses and trains standing at them discharging and receiving passengers, is so manifest, that no excuse can be made for such conduct. But it is not our province to prescribe the kind of precautions to be adopted for the safety of the citizen; only to declare the duty to adopt the most effectual that are reasonably practical. To go into description of them is to subject us to the imputation that we are traveling “out of our beat.” As to the testimony of the appellee that the deceased was her sole support, while in deference to the decision in C. & N. W. Ry. v. Moranda, 93 Ill. 302 (though that decision is based upon two prior cases having no bearing upon the point, being cases in which living men sued for injuries to their own persons), that testimony must be held to be wrong; and as the verdict was for the largest sum the statute permits, can hardly be said to have been immaterial; even though excessive damages were not assigned as one of the grounds in the motion for a new trial, yet it is not error on tin's record. Following the question are the words, “objection, overruled and exception.” It is mere conjecture what was objected to, who objected or who excepted, and however plausible, the conjecture remains conjecture. Winona Paper Co. v. W. O. Taylor Co., 27 Ill. App. 558; Monroe v. Snow, 33 Ill. App. 230; Shedd v. Dalzell, 30 Ill. App. 356; Garrity v. Hamburger, 27 N. E. R. 11.